Citation Nr: 0030347	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from June to 
September 1980, from August 1981 to January 1985, and from 
June 1987 to February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  While the veteran has complained of numbness and weakness 
as a result of his multiple sclerosis and has been treated 
for diminished reflexes, this disability has not been shown 
to be productive of incomplete or complete paralysis of any 
of the particular extremities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for multiple sclerosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8018 (2000); Pub. L. No. 106-475, 114 
Stat. 2096 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's statutory duty to assist him in 
developing the facts pertinent to his claim.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The RO initially granted service connection for multiple 
sclerosis in a May 1996 rating decision, with a 30 percent 
evaluation assigned as of February 1996, on the basis of 
documented in-service treatment for this disability.  The RO 
based this initial evaluation on the results of an April 1996 
VA neurological examination.  During this examination, the 
veteran complained of extreme fatigue and pain in the low 
back and hips.  The examination revealed slight tenderness 
over the lower thoracic spine.  The veteran's pupils were 
equal and reactive to light.  Marcus-Gunn pupils were absent, 
and the visual field was intact in central and peripheral 
parts on confrontation.  Extraocular movement was full, 
without nystagmus, and optic discs were normal.  The face, 
jaw, and tongue moved well, and facial sensation was intact.  
The neck was supple, and the carotid bruit was not heard.  
There was no weakness in any muscles of the upper or lower 
extremities, and deep reflexes were quite brisk throughout, 
except for the triceps.  The plantar reflex was equivocal on 
the left.  Muscle tone was normal.  Sensation to pinprick was 
noted to be "probably" normal, and vibration and position 
sense were well preserved.  Superficial abdominal reflexes 
were intact.  There was no drift of extended arms, and rapid 
alternating movements of the fingers were normal.  Also, 
rapid alternating movements of the fingers were normal.  
Finger-to-nose and heel-to-shin tests were normal.  The 
assessment was multiple sclerosis, in substantial remission 
in spite of subjective fatigue.

The claims file contains VA treatment records dated from May 
1996 through October 1997.  In May 1996, the veteran 
complained of a burning sensation in his arm.  The veteran 
was treated for a "minor flareup" in August 1996.  
Hoffmann's sign was noted on the left on a subsequent 
occasion in August 1996.  In September 1996, the veteran was 
seen with complaints of numbness and loss of dexterity in the 
hands.  The veteran complained of pain and fatigue, mainly in 
the lower part of the body, in October 1997.  

During this approximate time frame, the veteran was also seen 
by Roger Jenkins, M.D.  In July 1996, the veteran was treated 
for back pain, noted to be secondary to multiple sclerosis.  
In May 1997, the veteran indicated that he had shown some 
relief for multiple sclerosis symptoms since being put on 
medication, although he still had right-sided symptoms and 
pain.  

The veteran was evaluated by Richard A. Rudick, M.D., in July 
1996 for complaints incident to his multiple sclerosis, 
including severe fatigue, back and lower extremity pain, 
right-sided weakness, trouble concentrating, and slight 
difficulty with balance.  The veteran's physical examination 
was largely within normal limits, except for 4+/5 weakness in 
the right hand intrinsics and right hip flexors, clumsiness 
on repetitive movements in the right hand, and difficulty 
with tandem walk, standing, and hopping.  The assessment was 
relapsing multiple sclerosis, symptomatically disabling, and 
Dr. Rudick recommended further evaluations as to 
emotional/cognitive impairment and fatigability.  

The veteran underwent a further VA examination in January 
1997, during which he complained of tingling and numbness of 
the hands bilaterally and overwhelming fatigue.  Also, the 
veteran reported that he was only able to work about twelve 
hours per week.  Upon examination, the veteran was alert and 
oriented, and he spoke well, with no aphasics or dysarthria.  
Cranial nerves showed the extraocular muscles to be intact.  
There was no ptosis or nystagmus.  The veteran's pupils were 
equal and reactive to light, and there was "no Marcus-
Gunn."  Disc margins were sharp.  Sensation to the face was 
normal, and facial muscles were strong.  The tongue moved 
well, and the palate elevated in the midline.  A motor 
examination revealed normal muscle tone in the upper 
extremities, but there was some spasticity in the lower 
extremities.  There was no pronator drift.  Muscle strength 
was 5/5 throughout.  The sensory examination revealed a 
patchy sensory loss over the trunk and patchy sensory changes 
over the lower limbs.  The veteran was able to distinguish 
sharp and dull throughout, and Romberg was negative.  
Vibration and position sense were normal.  The veteran's gait 
was narrow-based, not spastic.  He was able to walk well on 
his heels and toes and to tandem walk without difficulty.  
The cerebellar examination was normal.  Reflexes were 4+ at 
the brachial radialis, 3 at the biceps and triceps, 3+ at the 
knees, and 4 at the ankles.  Plantar response was upgoing 
bilaterally, and there was no Hoffmann's sign.  The diagnosis 
was multiple sclerosis, exacerbation-remitting type, and the 
examiner recommended a follow-up psychological examination.  
(While a VA psychological examination was conducted in 
February 1997, the Board would point out that service 
connection is separately in effect for dysthymia.) 

In May 1997, the veteran underwent a further VA peripheral 
nerves examination.  During this examination, the veteran 
complained of "continuous pain like a hot wire down the back 
of both legs and into the bottom of both feet."  Upon 
examination, the veteran's gait was noted to be narrow-based 
and slightly spastic.  The veteran was able to walk on his 
heels and toes and could narrow his base without difficulty.  
Romberg's sign was negative, and tandem walking was normal.  
Muscle strength was 5/5 throughout in all muscle groups of 
the lower extremities.  There was no atrophy, but muscle tone 
showed slight spasticity.  A sensory examination was intact 
to vibration, although the veteran had a slight decrease to 
pinprick of the right leg in comparison to the left leg.  
There was no radicular pin prick loss.  The veteran was able 
to distinguish sharp and dull throughout.  Straight leg 
raising was negative, and range of motion of the back was 
full.  There was no tenderness to palpation of the spinous 
processes.  Reflexes were 3+ at the ankles and knees.  
Plantar was upgoing on the right and equivocal on the left, 
with no clonus.  The impressions were multiple sclerosis, 
with neurogenic pain; and mild low back pain, without 
radiculopathy.

During his November 1997 VA hearing, the veteran testified 
that his multiple sclerosis had gradually worsened since 1995 
with regard to pain and fatigue, and he stated that these 
symptoms continued to affect his job performance.  During the 
same month, the veteran submitted statements from several 
acquaintances regarding his integrity and the effect of his 
multiple sclerosis on his performance abilities.

The claims file includes an April 1998 statement from Don A. 
Evans, D.C., who noted that the veteran had complained of 
periodic severe paresthesias in the arms and legs and extreme 
general weakness.  An examination revealed extreme muscle 
tension on palpation in the mid and upper thoracic area and 
the trapezius muscle area, which periodically extended into 
the cervicals.  There was also severe muscle tension on 
palpation in the lumbar area and restricted range of motion 
of the thoracic and lumbar spine.  The paraspinal muscles 
were very sore on palpation.  Dr. Evans related this 
symptomatology to the veteran's multiple sclerosis.

In a July 1998 statement, Victor Rivera, M.D., noted that the 
veteran exhibited a number of neurological deficits and had 
substantial neuropathic pain and fatigue related to multiple 
sclerosis.  

An August 1998 magnetic resonance imaging study (MRI) of the 
cervical spine revealed several hyperintensive foci in the 
cervical and thoracic cord, consistent with multiple 
sclerosis plaques.  Similarly, an October 1998 MRI revealed 
multiple tiny T2 foci in the deep white matter and corpus 
collosum consistent with multiple sclerosis plaques.  

In May 1999, the veteran underwent a further VA neurological 
examination, during which he described restricted work hours 
and sleep loss.  His principal complaints concerned chronic 
fatigue, discomfort in the legs, and memory loss.  Upon 
examination, no abnormalities of the cranial nerves were 
shown.  Reflexes were described as often absent, with no 
ankle clonus, toe signs downgoing, brachial radialis of 3/4 
bilaterally, biceps of 3/4 bilaterally, triceps of 2/4 to 3/4 
bilaterally, knee jerks of 3/4 bilaterally, and ankle jerk of 
2/4 bilaterally.  Coordination testing revealed abnormal 
heel-to-shin coordination, characterized by jerkiness.  
Tandem gait was normal, but foot tapping was mildly slow.  
Romberg was grossly abnormal, but position sense was normal.  
Motor testing showed no drift of the upper extremities and no 
weakness in the individual muscles of the lower extremities.  
There was no tenderness to percussion over the buttocks, 
posterior thighs, lumbar spinous processes, or lumber 
paraspinal muscles.  The impression was multiple sclerosis.

VA electromyography studies from July 1999 revealed no 
electrophysiological evidence of lower motor neuron 
pathology.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West. 
12 Vet. App 119 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  

The RO has evaluated the veteran's multiple sclerosis at the 
30 percent rate under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8018.  Under this Diagnostic Code, a minimum 
rating of 30 percent is warranted for multiple sclerosis.  
This minimum rating requires ascertainable residuals; 
determinations as to the presence of residuals not capable of 
objective verification (e.g., headaches, dizziness, 
fatigability) must be approached on the basis of the 
diagnosis recorded.  Subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other diseases or to no disease.  When 
ratings in excess of the minimum are assigned, the diagnostic 
codes utilized as bases of evaluation must be cited, in 
addition to the diagnostic codes identifying the diagnoses.  
38 C.F.R. § 4.124a also specifies that, with partial loss of 
use of one or more extremities from neurological lesions, 
such loss of use may be rated by comparison with mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
These evaluations are set forth in Diagnostic Codes 8510-
8530.

In the present case, the Board is cognizant that the veteran 
has been treated on a frequent basis for multiple sclerosis 
and that his symptoms have included fatigue, numbness, pain, 
and loss of reflexes.  However, none of the veteran's 
examiners has found that his multiple sclerosis is productive 
of loss of use of any of his extremities.  As such, there is 
no basis for an additional evaluation on the basis of 
paralysis of peripheral nerves under Diagnostic Codes 8510-
8530.  The Board has also noted that the veteran has 
complained of mood problems and low back pain, but service 
connection is separately in effect for dysthymia and 
lumbosacral spine disc disease.  The veteran is free to apply 
for increased evaluations for those disabilities, but the 
current evaluations for dysthymia or lumbosacral spine disc 
disease are not at issue in this case.

Overall, in the absence of any schedular basis for an initial 
evaluation in excess of 30 percent for the veteran's multiple 
sclerosis, the preponderance of the evidence is against his 
claim for that benefit.  In reaching this conclusion, the 
Board acknowledges that, under both the prior and revised 
provisions of 38 U.S.C.A. § 5107(b), the benefit of any doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107). 

In reaching the above determination, the Board finds that the 
evidence does not raise the question of whether a higher 
evaluation was warranted for any periods of time following 
the initial grant of service connection so as to warrant 
"staged" ratings due to a significant change in the level 
of disability.  Rather, the symptomatology reported during 
the pendency of this appeal has remained essentially 
consistent, with the degree of severity at all times fully 
contemplated by the assigned 30 percent evaluation.  
Moreover, the veteran has not alleged, and the record does 
not demonstrate, that any recent findings were used in any 
way to deprive him of a higher rating when he was originally 
evaluated by VA.  See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected multiple sclerosis, in and of 
itself, has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 30 
percent evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal. In this regard, the Board 
observes that a November 1996 statement from the veteran's 
employer indicates that the veteran's work hours were limited 
due to a decrease in his ability to complete tasks, but this 
statement makes no specific reference to his multiple 
sclerosis, as opposed to other disabilities.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 30 percent for multiple sclerosis is denied.



		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


